Title: To Thomas Jefferson from James Monroe, 4 December 1823
From: Monroe, James
To: Jefferson, Thomas


Dear Sir—
washington
Decr 4. 1823
I now forward to you a copy of the message, more legible than that which sent by the last mail. I have concurr’d thoroughly with the sentiments expressd in your late letter, as I am persuaded, you will find, by the message, as to the part we ought to act, toward the allied powers, in regard to So America. I consider the cause of that country, as essentially our own. That the crisis is fully as menacing, as has been supposed, is confirmd, by recent communications, from another quarter, with which I will make you acquainted in my next. The most unpleasant circumstance, in these communications is, that Mr Canning’s zeal, has much abated of late. Whether this proceeds, from the unwillingness of his govt, to recognize the new govt or from offers made to it, by the allied powers, to seduce it, into their scale, we know not. We shall nevertheless be on our guard, against any contingency. very respectfully and sincerely yoursJames Monroe